Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; and the court finds that under the facts shown by the evidence in this case, Section 4238c, Revised Statutes of Ohio, applies, as defendant in error did not participate in the construction of the scaffold, but the court further finds that the court of common pleas erred in its charge to the jury defining the issues, and in the instructions as to the burden of proof.
Davis, C. J., Shauck, Johnson and O’Hara, JJ., concur.